Citation Nr: 0706272	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-06 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post left orchiectomy.

2.  Entitlement to an initial compensable evaluation for 
residuals of testicular cancer.

3.  Entitlement to an initial compensable evaluation for a 
scar of the left groin area.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1996 to December 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran subsequently moved to 
Pennsylvania and the Pittsburgh RO assumed jurisdiction of 
the claim.  

The veteran appeared at a hearing before a local hearing 
officer in August 2004 and at videoconference hearing before 
the undersigned in January 2006.  

The issues of entitlement to higher initial evaluations for 
residuals of testicular cancer and a scar of the left groin 
area are REMANDED to the Appeals Management Center (AMC).  VA 
will notify the veteran if further action is required on his 
part.  


FINDING OF FACT

The veteran's left testicle has been removed while the right 
testicle is intact.


CONCLUSION OF LAW

A compensable rating for residuals of a left orchiectomy is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code (Code) 7524 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was provided VCAA notice letters in June and 
November 2003.  These letters pertained to the claim for 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated and further VCAA notice 
as to downstream issues such as the initial evaluation is not 
required.  Dingess v. Nicholson, 19 Vet. App. at 490-1.  
Accordingly, further VCAA notice is not required.

There has been compliance with the assistance requirements of 
the VCAA.  All pertinent records have been obtained.  No 
other relevant records have been identified.  The veteran has 
been afforded necessary VA examinations.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Left Orchiectomy

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

At the time of an initial rating following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Residuals of a left orchiectomy are rated under 38 C.F.R. 
§ 4.115b, Code 7524 (for testis, removal), which provides for 
a noncompensable rating for removal of one testis, while a 30 
percent rating is warranted for removal of both testes. 38 
C.F.R. § 4.115b, Code 7524.  A note to Code 7524 provides 
that, in cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.

The current noncompensable rating has been in effect since 
the effective date of service connection, December 24, 2002.

The veteran underwent the left orchiectomy in December 1999 
for treatment of testicular cancer.

At the time of a November 2003 VA examination, the veteran's 
left testicle was noted to be absent.  There were no findings 
regarding the right testicle.  

In June 2004, a sonogram of the right testicle revealed a 
large hydrocele.  There were no intratesticular masses.  

At the time of an October 2004 VA examination, physical 
examination revealed that the left testicle was absent and 
the right testicle was normal in size.  At the time of a 
December 2004 VA examination, the veteran was noted to have a 
normal size right testis with a right hydrocele.  

On May 9, 2005, the veteran underwent a right hydrocelectomy.  
At the time of a May 16, 2005, follow-up examination, he was 
noted to be doing well with minimal swelling and no 
tenderness.  In an October 2005 treatment record it was noted 
that the veteran was pleased with the results of the 
hydrocele repair.   

The veteran has not testified to the absence or 
nonfunctioning of the right testicle.  

He has testified that he experienced shooting pains during 
bowel movements and urinary frequency, which he believed were 
residuals of the orchiectomy.  As a lay person the veteran is 
not competent to express an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The only 
competent opinion was provided by a VA examiner in December 
2004.  That opinion was that these symptoms were not related 
to the orchiectomy.

As noted, a compensable schedular evaluation would require 
removal of both testes or removal of the service connected 
testicle with nonfunction of the remaining testicle.  
38 C.F.R. § 4.115b, Code 7524. Here, all the evidence is to 
the effect that the right testicle is present and 
functioning.  The criteria for the next higher evaluation of 
30 percent are not met at any time since the effective date 
of service connection.  The preponderance of the evidence is 
against the claim, and it must be denied.

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the there has been no evidence or contention that the 
left orchiectomy has resulted in frequent periods of 
hospitalization.  Indeed the record shows no periods of 
hospitalization.  Similarly, there has been no evidence or 
contention that the disability causes marked interference 
with employment.  In the absence of evidence of exceptional 
factors, an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) need not be considered.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable evaluation for a left orchiectomy is denied.  


REMAND

With regard to the veteran's claim for an increased 
evaluation for residuals of testicular cancer, the Board 
notes that the rating criteria under DC 7528, if there has 
been no local recurrence, calls for the veteran's residuals 
to be rated as residuals of voiding dysfunction or renal 
dysfunction.  The veteran, at his January 2006 hearing, 
testified that he voided almost every waking hour and that he 
had to change absorbent pads up to six times per day.  

While the December 2004 VA examiner found that the veteran's 
urge incontinence was not a residual of the orchiectomy; he 
did not comment on whether it was a residual of the veteran's 
testicular cancer.  A VA examination is needed to determine 
the current residuals, if any, of testicular cancer.  

With regard to the claim for an increased evaluation for his 
scar of the left groin, the veteran has testified on two 
occasions that he experienced pain and numbness in the area 
around the scar and the underlying tissues.  Moreover, in a 
March 2006 letter, the veteran's private physician, W. 
Hutchinson, M.D., indicated that the veteran had chronic pain 
and numbness in his groin area.  A VA examination is needed 
to determine the severity of his left groin scar, to include 
whether underlying tissue is involved and whether the scar 
results in neurological impairment.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA genitourinary examination to determine 
the severity of his service-connected 
testicular cancer residuals.  The claims 
folder should be made available to the VA 
examiner for review.  The examiner should 
render an opinion as to the etiology of 
any voiding dysfunction/urinary 
frequency.  If the examiner finds that 
the veteran's voiding dysfunction/urinary 
frequency is related to his service-
connected testicular cancer, he should 
report urinary frequency during the day 
and at night, need for use of absorbent 
materials (and frequency with which they 
must be changed), use of appliances, and 
frequency of urinary tract infections.  
These specific findings are needed to 
rate the disability in accordance with 
the rating schedule.

2.  The veteran should be schedule for a 
VA examination to determine the severity 
of his left groin scar.  The claims 
folder must be made available for review 
by the examiner.  In addition to 
reporting on the appearance of the scar 
and any resulting residuals, the examiner 
should comment on whether the scar is 
adherent to the underlying tissue and 
whether the scar residuals result in any 
neurological impairment.  A rationale is 
requested for any opinion that is 
rendered.  

3.  After completion of the above, if any 
of the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


